559 F.2d 1182
Robert T. BURKE, Petitioner-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE and Federal Bureau ofInvestigation, Respondents-Appellees.
No. 76-2046.
United States Court of Appeals,Tenth Circuit.
June 7, 1977.

Leonard Schaitman, Mark H. Gallant, Attys., Appellate Section, Civ. Div., Dept. of Justice, Washington, D. C., James P. Buchele, U. S. Atty., Mary K. Briscoe, Asst. U. S. Atty., Topeka, Kan., for respondents-appellees.
Robert T. Burke, pro se.
Before SETH and McWILLIAMS, Circuit Judges, and PICKETT, Senior Circuit Judge.


1
While administrative proceedings were still pending before the Department of Justice, appellant Burke filed suit pursuant to the Freedom of Information Act, 5 U.S.C. § 552, seeking to compel release of copies of photographs which were introduced into evidence at his criminal trial.  The Department of Justice ultimately determined while the instant proceedings were still pending that the photographs would be released upon payment of search and reproduction costs.  Burke then requested that the district court order release of the documents without payment of these fees and that he be furnished $300.00 in attorney fees even though he was proceeding pro se.  The district court, 432 F.Supp. 251, ordered that the government pay the costs of the suit but denied Burke's requests that he be furnished attorney fees and that the government be ordered to furnish the photographs without payment of the fees.


2
After carefully reviewing the files and records in this case we are in full agreement with the analysis and conclusions of the district court as expressed in its orders filed September 13, 1976 and September 27, 1976.  The judgment of the district court is accordingly affirmed.


3
The Clerk of this Court shall certify a copy of this order to the United States District Court for the District of Kansas as and for the mandate.